Name: Commission Regulation (EC) No 1130/1999 of 28 May 1999 reducing, for the 1999/2000 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  agricultural structures and production;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31999R1130Commission Regulation (EC) No 1130/1999 of 28 May 1999 reducing, for the 1999/2000 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold Official Journal L 135 , 29/05/1999 P. 0059 - 0059COMMISSION REGULATION (EC) No 1130/1999of 28 May 1999reducing, for the 1999/2000 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing thresholdTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as amended by Regulation (EC) No 858/1999(2), and in particular Article 6 thereof,(1) Whereas Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold for lemons of 444000 tonnes; whereas Article 5(2) lays down that, for a given marketing year, overrunning of the processing threshold is to be assessed on the basis of the average of the quantities processed under the aid scheme during the three marketing years preceding the marketing year in question, or during an equivalent period; whereas, when an overrun has been established, the aid fixed for the marketing year in question in the Annex to that Regulation is to be reduced by 1 % per tranche of the overrun equal to 4400 tonnes;(2) Whereas the Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 1082/1999(4), communicated the quantities of lemons processed under the aid scheme; whereas, based on this information, a processing threshold overrun of 171987 tonnes was established; whereas, therefore, the amounts of aid for lemons laid down in the Annex to Regulation (EC) No 2202/96 for the 1999/2000 marketing year must be reduced by 38 %;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1>TABLE>Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 108, 27.4.1999, p. 8.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 131, 27.5.1999, p. 24.